t c memo united_states tax_court douglas v and magdalene merante petitioners v commissioner of internal revenue respondent docket no filed date douglas v merante pro_se allison rodgers for respondent memorandum opinion nameroff special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 all section references are to the sec_1 in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners' federal_income_tax for in the amount of dollar_figure the sole issue to be decided is whether petitioner is entitled to any deduction in connection with an alleged business_bad_debt of dollar_figure which respondent disallowed in full respondent contends alternatively that the alleged debt was an investment or a nonbusiness_bad_debt and in any event that it has not been shown to have become worthless in some of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by reference petitioners resided in murrieta california at the time of the filing of their petition prior to douglas v merante hereinafter petitioner when used in the singular was involved in corporate management petitioner had served as vice president of superior steel in new york in addition petitioner was an investor and president of a corporation entitled koramics inc koramics which specialized in importing high-quality high-tech ceramic tile from germany and belgium however koramics was unsuccessful and by became inactive in petitioners relocated to california and petitioner began looking for new business opportunities shortly thereafter petitioner met richard sheldon sheldon at a glen ivy property and became interested in an operation called time to share glen ivy resorts glen ivy owned and operated extensive time-share resort properties in the united_states sheldon operated a marketing company called time to share the function of time to share was through various incentive programs to bring potential clients to visit sales locations of glen ivy whereupon glen ivy's sales staff would attempt to sell time-share properties to prospective clients sheldon apparently convinced petitioner that the time to share venture had good potential for profit and petitioner became involved in the operation of time to share petitioner was not an employee of time to share and did not receive a salary but he did oversee one of time to share's offices and exercised some management functions petitioner's description of the public records of the state of california reflect that a fictitious business name statement was filed on date signed by betty sheldon sheldon's wife providing that as of date time to share was a fictitious name of betty sheldon and jeff arcuri and that the business was conducted by a general_partnership on date a fictitious business name statement was filed reflecting that time to share as of date was a fictitious business name of betty sheldon and the business was being conducted by an individual subsequently a public notice published on date and filed on date in a county clerk's office stated that a partnership of jeffrey arcuri richard sheldon and pru enterprises doing business under the fictitious firm name of time to share was dissolved on date and that said business in the future will be conducted by richard sheldon and pru enterprises the record contains no information with regard to the identification or structure of pru enterprises his role with time to share in this regard was quite vague the exact date of petitioner's commencement of activities with time to share was not set forth in the record on date petitioner wrote a check to sheldon for dollar_figure the memo portion of the check states glitter glaze tts startup expenses it is not exactly clear what was intended by the phrase glitter glaze tts although tts may have referred to time to share and glitter glaze may have had something to do with koramics or some other paint enterprise apparently time to share developed cash_flow problems and needed infusions of funds from time to time to maintain its operating_expenses sheldon prevailed upon petitioner to assist with this problem and it appears petitioner was the sole source of assistance on date and date petitioner wrote two checks payable to sheldon each in the amount of dollar_figure the memo portion of these checks contains the phrases for partnership for time to share and general_partnership in time to share respectively no notes or other documents of indebtedness were signed by sheldon with regard to these transactions at this time on date and again on date petitioner gave dollar_figure cash to sheldon on date sheldon signed a document that states time to share hereby acknowledges thi sec_2nd day of date receipt of dollar_figure cash from douglas merante as a loan to the company time to share sheldon signed the document as president of time to share on date sheldon signed a document stating i hereby acknowledge on behalf of time to share receipt of dollar_figure cash from douglas merante as a loan to time to share on date petitioner wrote a check payable to sheldon for dollar_figure with a memo note time to share gen partnership and on date petitioner wrote a check to sheldon for dollar_figure with a memo note time to share as of date including the date glitter glaze check petitioner had transferred dollar_figure to sheldon on date a document entitled agreement was signed by petitioner and sheldon that purported to form a general_partnership between petitioner and sheldon for the purpose of engaging in various businesses including but not limited to time to share and the merante group ltd a california corporation through which the parties hereto intend to promote and find licensees for the manufacture of plekodur solid paint and other specialty paints coatings and possibly other products currently manufactured by a west german firm with whom the merante group ltd has a special relationship the partnership_agreement also provides that the parties thereto are to have equal ownership in each of the united_states entities ie time to share and the merante group ltd the entity entitled the merante group ltd glitter glaze tts may the record contains no information with regard to an continued partnership_agreement made no provision with regard to capital contributions to the partnership nor any reference to the advances made by petitioner to sheldon prior to the date of the document nevertheless sheldon and petitioner signed a document entitled cancellation of general_partnership agreement and partnership_agreement as of date on date petitioner transferred a car to sheldon in return for a check in the amount of dollar_figure in the memorandum portion of the check is written time to share repayment on loan the check was returned for insufficient funds and sheldon has never made good on the check nor has he returned the car on date petitioner purchased an official check in the amount of dollar_figure payable to sheldon on that date sheldon and merante signed a document entitled agreement which provided in return for a loan this day by petitioner to sheldon of dollar_figure and for other loans which together with the herein referred to load sic total dollar_figure sheldon promises to repay the entire total of dollar_figure to petitioner no later than wednesday date on date petitioner gave sheldon cash of dollar_figure on date sheldon signed a document entitled promissory demand note in which he agreed to repay a loan to continued have had some connection with the paint activity referred to in the partnership_agreement petitioner in the amount of dollar_figure which was given to sheldon in the form of n s a water filters literature and sales aids sheldon promised to pay said amount no later than date petitioner stated that he had purchased the water filter units for resale however he transferred these units plus affiliated paraphernalia to sheldon the record does not reflect petitioner's cost of the transferred assets on date a document entitled promissory demand note was signed by sheldon as president of time to share in this document time to share acknowledged an indebtedness to petitioner in the amount of dollar_figure which consisted of the date note of dollar_figure the date note of dollar_figure the order for nsa materials of dollar_figure and the cash loaned date in the amount of dollar_figure the promissory demand note further provided this note is due and payable on date and no notice whatsoever either oral or written shall be required on the part of douglas v merante and magdalene merante interest shall be calculated from the date of each respective loan as listed herein at a rate of percent per annum demand shall be deemed made for the full amount on date time to share hereby waives any and all recourse regarding the indebtedness listed herein and acknowledges that all monies listed herein are owed to douglas v merante and magdalene merante as just business_debts interest appears this is the first point in time that any mention of subsequently sheldon became difficult to contact he avoided telephone calls from petitioner and apparently moved from the orange county area to san luis obispo time to share was virtually out of business and allegedly glen ivy was having difficulties itself while owing time to share a substantial sum of money sometime in or glen ivy filed for bankruptcy petitioner received a letter dated date signed by sheldon as president of time to share stating that time to share was unable to pay the dollar_figure the letter provides in part your many inquiries regarding the payment of the note signed by time to share dated date have made it necessary for me to contact you at this time to let you know that we have no monies with which to fulfill this obligation to you and maggie i am truly sorry for this situation and realize that this is a great deal of money for you to lose but we simply do not have the funds to make even a small payment possible the way it appears now we will probably have to close the company and the loans that you have made to time to share will not be repaid as of the end of sheldon had no assets and was insolvent full deductibility from ordinary_income is allowed for the worthlessness of business bad_debts whereas worthless nonbusiness bad_debts are accorded short term capital_loss treatment sec_166 and d we find that petitioner's advances to sheldon were nonbusiness debts we do not agree with respondent's contention that the transactions were investments rather than bona_fide loans suffice it to say that the weight of the evidence supports the finding that petitioner and sheldon intended a debtor-creditor relationship rather than an equity relationship in order to qualify as a business_bad_debt the debt must have been created or acquired in connection with a trade_or_business of the taxpayer sec_166 or the loss must have been incurred in petitioner's trade_or_business sec_166 petitioner must demonstrate that the loss resulting from the worthlessness of the debt bears a proximate relationship to a trade_or_business in which he was engaged this is a question of fact sec_1_166-5 income_tax regs the test for determining whether a particular debt bears a proximate relationship to the taxpayer's trade_or_business was set forth by the supreme court as follows in determining whether a bad_debt has a proximate relation to the taxpayer's trade_or_business as the regulations specify and thus qualifies as a business_bad_debt the proper measure is that of dominant motivation and that only significant motivation is not sufficient 405_us_93 if the interest of the lender is predominantly that of an investor the debt will be characterized as a nonbusiness_bad_debt because management of one's own investments no matter how extensive does not constitute a trade_or_business 312_us_212 in the instant case it is unclear whether petitioner was engaged in any trade_or_business in and he was involved in the activities of time to share but the extent of those activities is uncertain he received no remuneration whatsoever for his efforts and we cannot even classify him as an employee petitioner does not contend nor does the record support a finding that petitioner was in the business of making loans accordingly to the extent that the advances are proven worthless in we hold that the debts were nonbusiness bad_debts deductible as short-term_capital_losses a bad_debt is deductible only in the year it becomes worthless 32_tc_43 affd 279_f2d_368 10th cir 24_tc_656 petitioner has the burden of proving that the debt became worthless during the year in question rule a estate of mann v united_states 731_f2d_267 5th cir james a messer co v commissioner the dollar_figure check of date is not a true loan or advance it was payment for the sale of a car the record is insufficient to allow any deduction on that account moreover the amount of loss with regard to the date promissory note for dollar_figure given for transfer of water filters etc depends upon petitioner's basis in the transferred assets which has not been established herein consequently no part of the dollar_figure is deductible herein t c when or whether a debt became worthless is a question of fact the answer to which lies in an examination of all the circumstances 326_us_287 estate of mann v united_states supra pincite 14_tc_1282 the taxpayer must show some identifiable_event which proves worthlessness in the year claimed 274_us_398 dallmeyer v commissioner supra pincite2 there is no standard test or formula for determining worthlessness within a given taxable_year the determination depends upon the particular facts and circumstances of the case 280_us_445 77_tc_582 dallmeyer v commissioner supra pincite on balance we believe that petitioner's ability to recover anything from time to share or sheldon became fully worthless in date time to share's business was gone as were its assets indeed the constant need of sheldon to borrow funds and his submission of a worthless check were strong clues that petitioner would not get his money back sheldon's letter and disappearance in december of solidified the view that nothing would be recovered moreover sheldon confirmed this by testifying credibly that he was insolvent at the end of respondent contends that the advances were not worthless because sheldon admitted that time to share had a receivable from glen ivy of a substantial amount at the end of we do not believe this allegation is significant in that time to share was having difficulty collecting from glen ivy for some time indicating that glen ivy was probably in dire financial straits as further evidenced by its filing for bankruptcy in or moreover petitioner would have had to obtain a judgment against sheldon and or time to share first and then proceed against glen ivy probably along with numerous other creditors at a prohibitive cost this type of effort is not required to establish worthlessness accordingly we hold that petitioners are entitled to a short term capital_loss deduction of dollar_figure on their return decision will be entered under rule
